PER CURIAM:
HH
Desde el 9 de junio de 1997 se dilucida en el Tribunal de Primera Instancia, Sala Superior de Arecibo, una petición de orden de injunction presentada por varios médicos —Rodríguez Mora et al.— contra los doctores García Llo-*307réns et al., quienes son miembros de la Junta de Directores de las corporaciones Hospital Doctor Susoni, Inc. y Doctor Susoni Health Community Services, Corp. Estos solicita-ron su remoción y el nombramiento de un administrador judicial.
Previo a ciertos trámites, el 24 de julio el tribunal de instancia (Hon. Eliseo Gaetán y Mejías) dictó una senten-cia parcial en la cual declaró con lugar el interdicto preli-minar y decretó ilegal la elección de la entonces Junta de Directores. Como único remedio concedió el nombramiento de un coadministrador judicial para dichas corporaciones. Esta sentencia parcial fue archivada en autos ese mismo día y notificada a una dirección errónea de la Leda. Bámily López Ortiz, abogada de los demandantes Rodríguez Mora et al., favorecidos por dicho dictamen. Para subsanarlo se hizo una notificación enmendada el 30 de julio, y que fue cursada correctamente a todas las partes.
No conformes, el 26 de agosto los demandados García Lloréns et al. apelaron al Tribunal de Circuito de Apelacio-nes (Caso Núm. KLAN9700882). Además, solicitaron: la revocación de la sentencia parcial, al señalar que el tribunal de instancia erró al nombrar el coadministrador judicial; tramitar la acción directa de Rodríguez Mora et al. como una acción derivativa, y concluir que ellos incurrie-ron en actos intencionales de acción y omisión sin que se desfilara prueba a esos efectos. En auxilio de su jurisdic-ción, el 28 de agosto el Tribunal de Circuito de Apelaciones paralizó los procedimientos én instancia, sujeto a que los demandados García Lloréns et al. prestaran una fianza de veinticinco mil dólares ($25,000). Ordenó a los demandan-tes Rodríguez Mora et al. someter un alegato en veinte (20) días. Ese mismo día, el tribunal de instancia, a solicitud de Rodríguez Mora et al., suspendió la celebración de una re-unión de accionistas del Hospital Doctor Susoni, Inc. con-vocada para esa misma fecha. En oposición, el 9 de sep-*308tiembre, los demandados (García Lloréns et al.) plantearon al Tribunal de Circuito de Apelaciones que la suspensión de esa reunión era nula, ya que dicho foro no tenía juris-dicción —a la luz de la resolución del foro apelativo en la cual paralizó los procedimientos, sujeto a la prestación de fianza— para atender el caso. Los autos revelan que la fianza —requisito para dejar en suspenso el injunction— fue presentada el 29 de agosto. El 10 de septiembre, el Tribunal de Circuito de Apelaciones dejó sin efecto la reso-lución de instancia en la que se suspendía la reunión y paralizó todos los procedimientos ante dicho foro.
Contra esta resolución y la emitida previamente el 28 de agosto por Tribunal de Circuito de Apelaciones, los de-mandantes Rodríguez Mora et al., presentaron este certio-rari (Caso Núm. CC-97-509). Plantean que la Resolución de 28 de agosto es nula por carecer el Tribunal de Circuito de Apelaciones de jurisdicción. En síntesis, argumentan que la sentencia parcial del tribunal de instancia fue archi-vada en autos el 24 de julio de 1997 y la apelación inter-puesta en el Tribunal de Circuito de Apelaciones por los demandados, García Lloréns et al., fue presentada el 26 de agosto, luego de haber transcurrido el término jurisdiccio-nal de treinta (30) días. Además, aducen que se trata de un error de forma. Aunque hubo una segunda notificación el 30 de julio, el primer archivo en autos de la copia de la notificación del 24 de julio fue correcta en cuanto a los de-mandados García Lloréns et al. y es la fecha cuando co-menzó a transcurrir dicho término jurisdiccional. Sostie-nen que la notificación de 30 de julio fue únicamente para informarles a ellos, ya que las demás partes fueron debi-damente notificadas el 24 de julio. Señalan, además, con-trario a lo sostenido por García Lloréns et al., que la reso-lución del tribunal de instancia para ordenar la paralización de la reunión fue dictada con jurisdicción; pues fue emitida antes de haberse presentado la fianza re-querida por el Tribunal de Circuito de Apelaciones a García *309Lloréns et al., como condición para paralizar los procedi-mientos en el tribunal de instancia del injunction prelimi-nar y el coadministrador judicial. Por estas razones, nos solicitan que revoquemos la paralización ordenada por Tribunal de Circuito de Apelaciones el 10 de septiembre de 1997.
Pendiente ese recurso ante nos, el 18 de septiembre el Tribunal de Circuito de Apelaciones declaró sin lugar una reconsideración de Rodríguez Mora et al. El 24 de septiem-bre, mediante el certiorari Núm. CC-97-539, éstos solicita-ron su revisión.
Así las cosas, el 17 de septiembre ordenamos mostrar causa por la cual no deberíamos revocar la Resolución del Tribunal de Circuito de Apelaciones de 28 de agosto. El 30 de septiembre de 1997, consolidamos los recursos de certio-rari Núms. CC-97-509 y CC-97-536, y resolvimos según lo intimado. Con el beneficio de la comparecencia de los recu-rridos García Lloréns et al., resolvemos.
hH h-H
El error sobre la falta de jurisdicción no fue cometido. La apelación de García Lloréns et al. ante el Tribunal de Circuito de Apelaciones fue en tiempo. No compartimos el argumento central de los demandantes Rodríguez Mora et al., que genera la anomalía de dos (2) términos jurisdiccio-nales en virtud de una notificación errónea y otra correcta. Veamos.
La correcta notificación de una sentencia es una característica imprescindible del debido proceso judicial. Por su valor intrínseco e importancia —distinto a la contención de los peticionarios Rodríguez Mora et al.— no estamos ante un simple error de forma inconsecuente. Notificar una sentencia a la dirección errónea de un abogado de una parte, equivale a ninguna notificación.
Un error oficinesco imputable a la secretaría de *310un tribunal, y la necesidad de subsanarlo mediante la emi-sión de una ulterior notificación enmendada de sentencia, no puede generar la anomalía de crear dos (2) términos apelativos jurisdiccionales, con las consabidas ventajas y desventajas que ello significa. A fin de cuentas, sobre una misma sentencia no pueden haber válidamente, con fechas distintas, dos (2) archivos en autos de la copia de su notificación.
Las Reglas 65.3 y 67.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establecen la forma como se hará toda notificación.(1) Si se utiliza el correo, se entenderá que los abogados serán notificados a la vez y, correctamente, a sus direcciones conocidas en el expediente. Cuando por equivocación no se hace de esa manera ni se da esa simultaneidad, la notificación es a priori defectuosa y no se activan ni comienzan a transcurrir los términos jurisdiccionales para *311presentar el memorando de costas, pedir reconsideración, solicitar determinaciones o enmiendas a conclusiones de hecho o de derecho, o apelar.
En consecuencia, del recurso de certiorari Núm. CC-97-509, resolvemos que el Tribunal de Circuito de Apelaciones asumió válidamente jurisdicción sobre la apelación presen-tada dentro de los treinta (30) días de haberse archivado correctamente en autos una copia de la notificación enmen-dada de la sentencia. Como corolario, dicho foro debe pasar juicio sobre los méritos de ese recurso.
I — I HH
Ahora bien, en cuanto al certiorari Núm. CC-97-536, concluimos que incidió el Tribunal de Circuito de Apelacio-nes al paralizar los efectos del injunction.
La Ley de la Judicatura de Puerto Rico de 1994 dispone que, salvo una orden al contrario, la presentación de una apelación ante el Tribunal de Circuito de Apelaciones en casos civiles suspende los procedimientos ante el tribunal de instancia. Cualquier cuestión no comprendida en la apelación, puede continuar considerándose por el foro apelado. 4 L.P.R.A. sec. 22k.
Sin embargo, esta norma general queda cualificada por la Regla 53.9(d)(1) de Procedimiento Civil, según enmen-dada, 32 L.P.R.A. Ap. Ill, y la Regla 18(2) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, el cual consigna que si la decisión apelada incluye como remedio una orden de injunction sus efectos no serán suspendidos.(2)
En el caso de autos hemos visto que la sentencia ape-lada declaró con lugar una petición de interdicto prelimi-nar y concedió como único remedio el nombramiento de un *312coadministrador. Al amparo de la normativa expuesta, la presentación de la apelación no suspendió automática-mente sus efectos ni los procedimientos en el tribunal de instancia.
Por esta razón, junto a la apelación, García Lloréns et al. solicitaron en auxilio de jurisdicción la paralización de sus efectos. En Peña v. Federación de Esgrima de P.R., 108 D.P.R. 147 (1978), establecimos que para que proceda una solicitud de suspensión de los efectos de una sentencia de interdicto, mientras pende una apelación, el peticionario tiene que: (a) presentar un caso fuerte en los méritos; (b) demostrar que si no se detiene la ejecución de la sentencia sufrirá daños irreparables; (c) que la paralización no causará daño alguno a los apelados, y (d) que tampoco la paralización generará daños al interés público.(3)
Indicamos, además, en Peña v. Federación de Esgrima de P.R., supra, pág. 154, que
... la autoridad para suspender los efectos de la sentencia y detener su ejecución ... debe residir también en la sala de ins-tancia que por su contacto inmediato con la prueba, ... se halla en posición excepcional para ejercer el sano arbitrio entre los intereses, conveniencias y perjuicios de una y otra parte afec-tados por la^ concesión o denegación de efecto suspensivo a la sentencia. (Énfasis suplido.)
Si bien al presente el pronunciamiento de Peña v. Federación de Esgrima de P.R., supra, ha variado y el Tribunal de Circuito de Apelaciones tiene la facultad para, en auxi-lio de jurisdicción, paralizar los efectos de una orden de injunction, ello no da traste a la norma de deferencia hacia el tribunal de instancia, fundamentada precisamente en el contacto con la prueba y los demás elementos decisorios.
*313La sentencia parcial apelada está documentada en unas cien (100) páginas, en las cuales el tribunal de instancia determinó, luego de realizar un examen integral de la prueba desfilada, que los hechos probados ameritaban como remedio imposponible y necesario el nombramiento de un coadministrador. Las serias discrepancias entre , los protagonistas y el evitar mayores dificultades en los servi-cios de salud y hospitalarios que brindan las corporaciones implicadas, nos mueven a concluir que estamos ante un caso en que no debe suspenderse los efectos del injunction preliminar.

Se dictará la sentencia correspondiente.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Corrada Del Río no intervinieron.

 En lo pertinente:

“65.3. Notificación de órdenes y sentencias

“(a) Inmediatamente después de archivarse en autos copia de una orden o sen-tencia, el secretario notificará tal archivo a todas las partes que hubieren compare-cido en el pleito en la forma preceptuada en la Regla 67. El depósito de la notificación en el correo será aviso suficiente a todos los fines para los cuales se requiera por estas reglas una notificación del archivo de una orden o sentencia.
“(c) El secretario hará constar en la copia de la constancia de la notificación que una a los autos originales la fecha y forma en que se hizo la notificación y la persona o personas notificadas.
“Si la notificación se diligenciare personalmente, entonces deberá unirse a los autos la certificación del alguacil o del empleado del tribunal que hiciere la notifica-ción, o la declaración jurada de la persona particular que acredite la diligencia ....” 32 L.RR.A. Ap. Ill, R. 65.3.

“67.2 Forma de hacer la notificación

“Siempre que una parte haya comparecido representada por ahogado, la notifi-cación se hará al abogado, a menos que el tribunal ordene que la notificación se haga a la parte misma. La notificación al abogado o a la parte se hará entregándole copia o remitiéndosela por correo a su última dirección conocida, o de ésta no conocerse, dejándola en poder del secretario del tribunal. Entregar una copia, conforme a esta regla, significa ponerla en manos del abogado o de la parte, o dejarla en su oficina en poder de su secretaria o de otra persona a cargo de la misma; o, si no hubiere alguien encargado de la oficina dejándola en algún sitio conspicuo de la misma, o si la oficina estuviere cerrada o la persona a ser notificada no tuviere oficina, dejándosela en su domicilio o residencia habitual en poder de alguna persona que no sea menor de 18 años que resida allí. La notificación por correo quedará perfeccionada al ser deposi-tada en el correo.”


 También incluye una orden de mandamus o de hacer o desistir, una orden de pago de alimentos, o una orden sobre custodia o relaciones filiales.


 Sobre el contenido del recurso de revisión discrecional contra resolución final de un organismo administrativo, y los requisitos para la expedición, como remedio provisional de un injunction en auxilio de jurisdicción, véase Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. 656 (1997).